UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 MVNY HOLDINGS, LLC; NOAH N. LEVY                                       :
 REVOCABLE TRUST; ISRAEL LEVY REVOCABLE :
 TRUST; DANA GORDON; ALBERT LEVY; DAFNA :                                   19-CV-10640 (JMF)
 LEVY; GABRIEL ZELWIN; ARIE MAOR; and                                   :
 ESTER MAOR,                                                            :        ORDER
                                                                        :
                                     Plaintiffs,                        :
                                                                        :
                   -v-                                                  :
                                                                        :
 DOUBLE BLACK VENTURES, LLC; DARRYL                                     :
 ROMANOFF; PCG MISHAWAKA, LLC; STUART                                   :
 ROMANOFF; LEO ESSES; CUSHMAN &                                         :
 WAKEFIELD, INC. and VILLAGE GREEN                                      :
 MISHAWAKA HOLDINGS,                                                    :
                                                                        :
                                     Defendants.                        :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On December 10, 2019, Defendants Double Black Ventures, LLC, Darryl Romanoff,
Stuart Romanoff, Leo Esses, and Cushman & Wakefield, Inc. filed motions to dismiss the
complaint under Rule 12(b) of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a
plaintiff has twenty-one (21) days after the service of a motion under Rule 12(b) to amend the
complaint once as a matter of course.

        In light of the upcoming holidays and the number of motions, the Court will extend
Plaintiffs’ deadline to amend. It is hereby ORDERED that Plaintiffs shall file any amended
complaint by January 14, 2020. Plaintiffs will not be given any further opportunity to amend
the complaint to address issues raised by the motions to dismiss.

         If Plaintiffs do amend, by three (3) weeks after the amended complaint is filed,
Defendants shall: (1) file answer(s); (2) file new motion(s) to dismiss; or (3) file letter(s) on ECF
stating that they rely on the previously filed motion(s) to dismiss. (If any moving Defendants
file an answer or a new motion to dismiss, the Court will deny the relevant previously filed
motion to dismiss as moot.) Unless the Court grants leave to do otherwise, Defendants shall file
any new motion to dismiss on a consolidated basis to minimize the number of briefs submitted.
To that end, Defendants should promptly meet and confer and seek leave by letter motion in the
event that they believe separate briefing would be appropriate. If Defendants file any new
motion to dismiss, any opposition shall be filed within fourteen days, and any reply shall be filed
within seven days of any opposition.
        If no amended complaint is filed, Plaintiff shall file a single, consolidated opposition to
the motions to dismiss, supported by a memorandum of law not to exceed 40 pages, by January
14, 2020. Defendants reply, if any, shall be filed by January 21, 2020, and, absent leave of
Court, shall be filed the form of a single, consolidated memorandum of law not to exceed 20
pages. At the time any reply is served, the moving party or parties shall supply the Court with
one, double-sided courtesy hard copy of all motion papers by mailing or delivering them to the
Thurgood Marshall United States Courthouse, 40 Centre Street, New York, New York.

       Finally, it is further ORDERED that the initial pretrial conference previously scheduled
for December 16, 2019 is adjourned sine die.


       SO ORDERED.

Dated: December 11, 2019                             __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 2
